"5

Case 2:19-cr-00870-JJT Document1 Filed 06/26/19 Page 1 of 4
UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

Date of Arrest: June 26, 2019
UNITED STATES OF AMERICA Magistrate’s Case No. G-\yqamM 7
- Plaintiff,
COMPLAINT FOR VIOLATION OF
vs.
21 U.S.C. § 841(a) (1) and
{(b) (1) {A) (viii), Possession of a
Controlled Substance with Intent
to Distribute (Methamphetamine)
Count One

Francisco Javier ANGULO-Lopez,
Defendant.

a ee ee ee

YOB: 1997
U.S. Citizen

 

I, the undersigned complainant, being duly sworn, state that the
following is true and correct to the best of my knowledge and belief:
COUNT ONE

On or about June 25, 2019, near Quartzsite, Yuma County, Arizona,
within the District of Arizona, the defendant, Francisco Javier ANGULO-
Lopez, did knowingly or intentionally possess with intent to distribute
‘500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, its salts, isomers or salts of its isomers;
a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Section 841(a)(1) and (b) (1) (A) (viii).
*
gr:

Case 2:19-cr-00870-JJT Document1 Filed 06/26/19 Page 2 of 4
And the Complainant states that this complaint is based on the attached

Statement of Facts incorporated herein by reference.

hie Aut
AC.

Reviewed by: AUSA Louis Uhl

Special Agent Matthew Fogarty
Drug Enforcement Administration

Sworn to before me and subscribed in my presence, June 26, 2019 at
Yuma, Arizona.

   
 

 

James F. Metcalf
United States Magistrate Judge
Case 2:19-cr-00870-JJT Document 1 Filed 06/26/19 Page 3 of 4
UNITED STATES OF AMERICA

Vs.

Francisco Javier ANGULO-Lopez

STATEMENT OF FACTS

I, Special Agent Matthew Fogarty, Drug Enforcement Administration,
being duly sworn, declare the following:

On June 25, 2019 at approximately 2140 hours, Francisco Javier
ANGULO-Lopez (hereinafter referred to as ANGULO), a United States
Citizen, presented himself at the fixed United States Border Patrol
immigration checkpoint located at mile marker 76 of Highway 95 between
Yuma and Quartzsite, in Yuma County, Arizona, within the District of
Arizona. ANGULO was the driver of a silver Toyota Corolla, bearing
Arizona license plate CGS1158. Border Patrol Agent (BPA) John Hogan was
conducting immigration inspections at the primary inspection area at
the time of the stop. BPA Hogan detected suspicion in ANGULO’s story
about his direction and route of travel and subsequently referred him
to the secondary inspection area.

At the secondary inspection area, the BPA made contact with
ANGULO. ANGULO gave consent to a search of his vehicle. The BPA
conducted physical and non-intrusive ZBV backscatter search of the
vehicle. The ZBV images displayed anomalies throughout the vehicle. A
canine sniff was also performed yielding a positive alert. A subsequent
search of the vehicle revealed 25 cellophane wrapped packages concealed
within the doors and spare tire of the vehicle.

The contents of the packages were field tested and tested positive
for the characteristics of methamphetamine. The packages were
transported to the Drug Enforcement Administration (DEA) Yuma Resident
Office (YRO) for processing and safekeeping. The approximate gross
weight of the sealed packages was 12.5 kilograms.

In a post-Miranda interview with Agents from the Drug Enforcement
Administration (DEA), ANGULO invoked his right to counsel.
Case 2:19-cr-00870-JJT Document1 Filed 06/26/19 Page 4 of 4

Based on the foregoing, there is probable cause to believe that the
defendant, ANGULO, committed the offenses as alleged in the Complaint.

A

Special Agent Matthew Fogarty
Drug Enforcement Administration

Sworn to before me and subscribed in my presence, June 26, 2019, at

sane Beeeene LS
i
ames F. Metcalf

United States Magistrate Judge
